DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10,652,581 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application- 16/838,539
Conflicting U.S. Patent No.  10,652,581
.  A method for decoding an encoded video block from a bitstream, the method 
comprising: deriving syntax elements representative of the encoded video block 

elements;  identifying, based on one or both of the syntax elements or other 
video data associated with the encoded video block, intra-prediction modes used 
for decoding one or more neighbor blocks of the encoded video block;  
determining probabilities of prediction directions for the syntax elements 
based on directions of the intra-prediction modes;  producing a refined 
probability distribution by updating the probability distribution based on the 
probabilities of the prediction directions;  entropy decoding the syntax 
elements according to the refined probability distribution to produce quantized 
transform coefficients;  dequantizing the quantized transform coefficients to 
produce transform coefficients;  inverse transforming the transform 

residual to produce a decoded video block;  and outputting the decoded video 
block to an output video stream.

method comprising: deriving syntax elements representative of the encoded video 

syntax elements;  identifying, based on one or both of the syntax elements or 
other video data associated with the encoded video block, differences in pixel 
values of the encoded video block along one or more different directions;  
computing a normalized histogram of oriented gradients based on the one or more 
different directions of the differences in pixel values;  producing a refined 
probability distribution by updating the probability distribution based on the 
normalized histogram of oriented gradients;  entropy decoding the syntax 
elements according to the refined probability distribution to produce quantized 
transform coefficients;  dequantizing the quantized transform coefficients to 
produce transform coefficients;  inverse transforming the transform 

residual to produce a decoded video block;  and outputting the decoded video 
block to an output video stream.

entropy decoding the syntax elements according to the refined probability 
distribution is greater than a compression throughput resulting from entropy 
decoding the syntax elements according to the probability distribution.
2.  The method of claim 1, wherein a compression throughput resulting from 
entropy decoding the syntax elements according to the refined probability 
distribution is greater than a compression throughput resulting from entropy 
decoding the syntax elements according to the probability distribution.
3.  The method of claim 1, wherein identifying the intra-prediction modes used 
for decoding the one or more neighbor blocks of the encoded video block 
comprises: extracting the other video data associated with the encoded video 
block from the bitstream.
3.  The method of claim 1, wherein identifying the differences in the pixel 
values of the encoded video block along the one or more different directions 
comprises: extracting the other video data associated with the encoded video 
block from the bitstream.
6.  The method of claim 1, wherein the probability distribution is determined 

updating the values stored in the probability table according to the 
probability distribution for the syntax elements.


comprising: updating the values stored in the probability table according to 
the probability distribution for the syntax elements.

of the prediction directions or producing the refined probability distribution 
includes using machine learning, wherein the machine learning uses a neural 
network that is trained to minimize cross-entropy loss between the syntax 
elements and the refined probability distribution.
5.  The method of claim 1, wherein one or both of computing the normalized 
histogram of oriented gradients or producing the refined probability 
distribution includes using machine learning, wherein the machine learning uses 
a neural network that is trained to minimize cross-entropy loss between the 
syntax elements and the refined probability distribution.
8.  An apparatus for decoding an encoded video block from a bitstream, the 
apparatus comprising: a memory;  and a processor configured to execute 
instructions stored in the memory to: determine a probability distribution for 

derived from the bitstream;  identify, based on one or both of the syntax 
elements or other video data associated with the encoded video block, 
intra-prediction modes used for decoding one or more neighbor blocks of the 
encoded video block;  process the probability distribution and the 
intra-prediction modes using machine learning to produce a refined probability 
distribution, including by: determining probabilities of prediction directions 
for the syntax elements based on directions of the intra-prediction modes;  and 
updating the probability distribution based on the probabilities of the 
prediction directions;  entropy decode the syntax elements according to the 
refined probability distribution to produce quantized transform coefficients;  

block;  and output the decoded video block to an output video stream.

apparatus comprising: a memory;  and a processor configured to execute 
instructions stored in the memory to: determine a probability distribution for 

derived from the bitstream;  identify, based on one or both of the syntax 
elements or other video data associated with the encoded video block, 
differences in pixel values of the encoded video block along one or more 
different directions;  process the probability distribution and the differences 
in pixel values using machine learning to produce a refined probability 
distribution, including by: computing a normalized histogram of oriented 
gradients based on the one or more different directions of the differences in 
pixel values;  and updating the probability distribution based on the 
normalized histogram of oriented gradients;  entropy decode the syntax elements 
according to the refined probability distribution to produce quantized 

produce a decoded video block;  and output the decoded video block to an output 
video stream.

entropy decoding the syntax elements according to the refined probability 
distribution is greater than a compression throughput resulting from entropy 
decoding the syntax elements according to the probability distribution.
7.  The apparatus of claim 6, wherein a compression throughput resulting 
from entropy decoding the syntax elements according to the refined probability 
distribution is greater than a compression throughput resulting from entropy 
decoding the syntax elements according to the probability distribution.
10.  The apparatus of claim 8, wherein the instructions to identify the 
intra-prediction modes used for decoding the one or more neighbor blocks of the 
encoded video block include instructions to: extract the other video data 
associated with the encoded video block from the bitstream.
8.  The apparatus of claim 6, wherein the instructions to identify the 
differences in the pixel values of the encoded video block along the one or 
more different directions include instructions to: extract the other video data 
associated with the encoded video block from the bitstream.
13.  The apparatus of claim 8, wherein the probability distribution is 

instructions include instructions to: updating the values stored in the 
probability table according to the probability distribution for the syntax 
elements.


instructions include instructions to: updating the values stored in the 
probability table according to the probability distribution for the syntax 
elements.

network that is trained to minimize cross-entropy loss between the syntax 
elements and the refined probability distribution. 
10.  The apparatus of claim 6, wherein the machine learning uses a neural 
network that is trained to minimize cross-entropy loss between the syntax 
elements and the refined probability distribution. 

15.  A decoder that performs operations for decoding an encoded video block 
from a bitstream, the operations comprising: using machine learning to refine a 
probability distribution for syntax elements representative of the encoded 
video block based on intra-prediction modes used for decoding one or more 

probabilities of prediction directions for the syntax elements based on 
directions of the intra-prediction modes;  and producing a refined probability 
distribution by updating the probability distribution based on the 
probabilities of the prediction directions;  decoding the syntax elements to 
produce a decoded video block, wherein decoding the syntax elements includes 
entropy decoding the syntax elements according to the refined probability 
distribution;  and outputting the decoded video block to an output video 
stream.

from a bitstream, the operations comprising: using machine learning to refine a 
probability distribution for syntax elements representative of the encoded 
video block based on differences in pixel values of the encoded video block 

histogram of oriented gradients based on the one or more different directions 
of the differences in pixel values;  and producing a refined probability 
distribution by updating the probability distribution based on the normalized 
histogram of oriented gradients;  decoding the syntax elements to produce a 
decoded video block, wherein decoding the syntax elements includes entropy 
decoding the syntax elements according to the refined probability distribution;  
and outputting the decoded video block to an output video stream.

entropy decoding the syntax elements according to the refined probability 
distribution is greater than a compression throughput resulting from entropy 


from entropy decoding the syntax elements according to the refined probability 
distribution is greater than a compression throughput resulting from entropy 


determined based on values stored in a probability table, wherein the decoder 
performs operations for updating the values stored in the probability table 
after entropy decoding the syntax elements according to the refined probability 
distribution.
13.  The decoder of claim 11, wherein the probability distribution is 
determined based on values stored in a probability table, wherein the decoder 
performs operations for updating the values stored in the probability table 
after entropy decoding the syntax elements according to the refined probability 
distribution.


7.2.1	It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 16/838,539 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION B OWENS/            Primary Examiner, Art Unit 2487